UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-7439


DANIEL H. KING,

                  Plaintiff - Appellant,

          v.

ATTORNEY GENERAL ERIC HOLDER; KATHLEEN SIBELIUS; CHARLES E.
SAMUELS, JR.; JUSTIN ANDREWS,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:13-ct-03179-FL)


Submitted:   January 22, 2015               Decided:   January 27, 2015


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel H. King, Appellant Pro Se. Kimberly Ann Moore, Thomas
Gray Walker, OFFICE OF THE UNITED STATES, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Daniel   H.    King   appeals   the   district     court’s    order

denying relief on his complaint filed pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971).        We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         King v. Holder, No. 5:13-ct-03179-FL (E.D.N.C.

Sept. 22, 2014).             We dispense with oral argument because the

facts    and    legal   contentions      are   adequately   presented       in   the

materials      before   this     court   and   argument   would    not   aid     the

decisional process.



                                                                         AFFIRMED




                                          2